Citation Nr: 1742043	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals, fracture, calcaneal bones, right with degenerative spurring.

2.  Entitlement to a rating in excess of 30 percent for residuals, fracture, calcaneal bones, left with degenerative spurring.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel



INTRODUCTION

The Veteran served active duty in the United States Navy from March 1979 to November 1987.

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2007 rating decision in which the Department of Veteran Affairs (VA) Pittsburgh, Pennsylvania, Regional Office (RO) continued a 20 percent evaluation of residuals, fracture, calcaneal bones with degenerative spurring of the right foot.  In a May 2009 Statement of the Case (SOC), during the pendency of the appeal, the RO increased evaluation of residuals, fracture, calcaneal bones, with degenerative spurring to 30 percent disabling of the left foot.  In May 2011, the Board remanded the appeal for further development.

The Board notes that, during the pendency of the claim, the Veteran withdrew a claim for a total disability rating based on individual unemployability (TDIU) in April 2016.  Therefore, that issue will not be addressed in this decision

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the current severity of the Veteran's right and left feet residuals, fracture, calcaneal bones, with degenerative spurring. 

The Veteran asserts that his residuals from fracture of calcaneal bones of the right foot with degenerative spurring warrant a rating in excess of 20 percent.  The Veteran also asserts that his residuals from fracture of calcaneal bones of the left foot with degenerative spurring warrant a rating in excess of 30 percent. 

The Veteran was last evaluated for his residuals of bilateral feet in March 2012.  In a September 2017 appellate brief, the Veteran, through his representative, asserted that his bilateral feet condition has worsened since his last examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that this examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the residuals of surgery on his right and left feet.  As such, additional examination is warranted to assess the current severity of the Veteran's residuals of surgery of the right and left feet.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of the residuals of bilateral feet surgery.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner should address the following:

Based on the examination of the Veteran, and review of the record, the examiner should fully described the functional effects of the Veteran's service-connected residuals, fracture, calcaneal bones, with degenerative spurring of the right and left foot.

The examiner should opine as to whether the Veteran's service-connected residuals, fracture, calcaneal bones, with degenerative spurring of each foot are mild, moderate, severe, or pronounced.

To the extent possible, provide an opinion as to the resulting limitations on occupational tasks.

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the severity of symptoms, such as pain.  The examiner should explain the medical basis for the conclusions reached. 

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

2.  Readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




